Case: 19-12297    Date Filed: 02/20/2020   Page: 1 of 2


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-12297
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 3:17-cr-00003-CAR-CHW-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

CHARLES JONES,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                               (February 20, 2020)

Before WILSON, GRANT and LUCK, Circuit Judges.

PER CURIAM:

      C. Brian Jarrard, appointed counsel for Charles Jones in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 19-12297    Date Filed: 02/20/2020   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Jones’s conviction and sentence are AFFIRMED.




                                         2